Exhibit 10.1

 

SECOND AMENDMENT TO
CREDIT AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT, dated as of March 23, 2004 (this
“Amendment”), to the Credit Agreement referred to below by and among APPLIED
EXTRUSION TECHNOLOGIES, INC., a Delaware corporation (the “Borrower”); the other
Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders; and the other Lenders signatory hereto.

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the other Credit Parties, the Agent, and the Lenders are
parties to that certain Credit Agreement, dated as of October 3, 2003 (as
amended, supplemented or otherwise modified from time to time, prior to the date
hereof, the “Credit Agreement”);

 

WHEREAS, Borrower has requested that Lenders increase the Maximum Amount of the
revolving credit facility by Ten Million Dollars ($10,000,000) to a total of
Sixty Million Dollars ($60,000,000);

 

WHEREAS, Borrower has also requested to make certain changes to the financial
covenants in the Credit Agreement; and

 

WHEREAS, the Borrower, the Agent and the Lenders have agreed to such requests
and agree to amend certain provisions of the Credit Agreement in the manner, and
on the terms and conditions, provided for herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.                                       Certain Definitions.  Capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to them
in the Credit Agreement.

 

2.                                       Amendments to Credit Agreement.  As of
the Amendment Effective Date, the Credit Agreement shall be amended as follows:

 

(a)                                  Amendment of Section 1.5 of the Credit
Agreement.

 

(i)                                     Section 1.5 of the Credit Agreement
shall be amended by deleting subsection (a) in its entirety and replacing it
with the following:

 

“(a)                            Borrower shall pay interest to Agent, for the
ratable benefit of Lenders in accordance with the various Loans being made by
each Lender, in arrears on each applicable

 

1

--------------------------------------------------------------------------------


 

Interest Payment Date, at the following rates:  (i) with respect to the
Revolving Credit Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Applicable Revolver LIBOR Margin per annum, based on the aggregate Revolving
Credit Advances outstanding from time to time;  (ii) with respect to the
Export-Related Advances, the Index Rate plus the Applicable Revolver Index
Margin per annum or, at the election of Borrower, the applicable LIBOR Rate plus
the Applicable Revolver LIBOR Margin per annum, based on the aggregate
Export-Related Advances outstanding from time to time; (iii) with respect to the
Term Loan, the Index Rate plus the Applicable Term Loan Index Margin per annum
or, at the election of Borrower, the applicable LIBOR Rate plus the Applicable
Term Loan LIBOR Margin per annum; and (iv) with respect to the Swing Line Loan,
the Index Rate plus the Applicable Revolver Index Margin per annum.

 

The Applicable Margins are as follows:

 

Applicable Revolver Index Margin

 

1.25

%

 

 

 

 

Applicable Revolver LIBOR Margin

 

2.75

%

 

 

 

 

Applicable Term Loan Index Margin

 

2.25

%

 

 

 

 

Applicable Term Loan LIBOR Margin

 

3.75

%

 

Each of the Applicable Margins shall be adjusted (up or down) commencing with
the effective date of the Second Amendment to this Agreement (the “Second
Amendment Effective Date”) and thereafter prospectively on a quarterly basis as
determined by Borrower’s consolidated financial performance for the trailing
four Fiscal Quarters.  Adjustments in the Applicable Margins shall be determined
as follows (i) beginning as of the Second Amendment Effective Date (the “First
Adjustment Date”) until delivery of Borrower’s unaudited quarterly Financial
Statements for the Fiscal Quarter ending September 30, 2005 each of the
Applicable Margins shall be increased by 0.25% over the Applicable Margins set
forth in the above table to 1.50%, 3.00%, 2.50% and 4.00% respectively (the
“Increased Interest Rate Margins”), (ii) subject to clause (i) above if no
Increase Interest Rate Event exists, each of the Applicable Margins shall be the
Applicable Margins set forth in the above table and (iii) if an Increase
Interest Rate Event exists each of the Applicable Margins shall be equal to the
Increased Interest Rate Margins.

 

All adjustments in the Applicable Margins after the First Adjustment Date shall
be implemented monthly on a prospective basis, for each calendar month
commencing at least 5 days after the date of delivery to Lenders of the
quarterly unaudited or annual audited (as applicable) Financial Statements
evidencing the need for an adjustment.  Concurrently with the delivery of those
Financial Statements, Borrower shall deliver to Agent and Lenders a certificate,
signed by its chief financial officer, setting forth in reasonable detail the
basis for the continuance of, or any change in, the Applicable Margins.  Failure
to timely deliver such Financial Statements shall, in addition to any other
remedy provided for in this Agreement (including the application of the Default
Rate), result in the application of the Increased Interest

 

2

--------------------------------------------------------------------------------


 

Rate Margins until the first day of the first calendar month following the
delivery of those Financial Statements demonstrating that such an increase is
not required.  If a Default or Event of Default has occurred and is continuing
at the time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the first day of the first calendar month
following the date on which such Default or Event of Default is waived or
cured.”

 

(ii)                                  Subsection (d) of Section 1.5 of the
Credit Agreement shall be amended by deleting the parenthetical “(or upon the
written request of Requisite Lenders)” from the first sentence thereof and
replacing it with the following: “(or upon the written request of Requisite
Lenders or any individual Lender holding at least 33% of either the Revolving
Loan Commitment or the Term Loan Commitment)”.

 

(b)                                 Amendment of Section 6.3 of the Credit
Agreement.  Section 6.3(a) of the Credit Agreement shall be amended by deleting
clause (vii) in its entirety and replacing it with the following:

 

“(vii) unsecured Indebtedness of AET Canada to Investissement Quebec in an
aggregate principal amount not exceeding CDN$3,000,000 at any one time
outstanding, provided that (x) such Indebtedness is unsecured and contains no
covenant or event of default the effect of which is to impose a restriction,
limitation or obligation in favor of the lender not imposed in favor of the
Lenders hereunder and (y) payments with respect to the principal thereof or
interest thereon are not required prior to the third anniversary of the date of
incurrence thereof;”

 

(c)                                  Amendment of Section 11.2 of the Credit
Agreement.  Subsection (c)(i) of Section 11.2 of the Credit Agreement shall be
amended by deleting clause (x) in its entirety and by deleting the words “and
(y)”.

 

(d)                                 Amendment to Annex A of the Credit
Agreement.  The definitions of “Commitments” and “Revolving Loan Commitments”
contained in Annex A to the Credit Agreement shall be amended and restated in
their entirety as follows:

 

“Commitments” means (a) as to any Lender, the aggregate of such Lender’s
Revolving Loan Commitment (including without duplication the Swing Line Lender’s
Swing Line Commitment as a subset of its Revolving Loan Commitment), and Term
Loan Commitment as set forth on Annex J to the Agreement or in the most recent
Assignment Agreement executed by such Lender, (b) as to all Lenders, the
aggregate of all Lenders’ Revolving Loan Commitments (including without
duplication the Swing Line Lender’s Swing Line Commitment as a subset of its
Revolving Loan Commitment) and Term Loan Commitments, which aggregate commitment
shall be One Hundred Million Dollars ($100,000,000) on the Closing Date and One
Hundred Eight Million Four Hundred Thirty Seven Thousand Five Hundred Dollars
($108,437,500) as of March 23, 2004, and (c) the Export-Related Loan Lender’s
Export-Related Loan Commitment, as to each of clauses (a), (b) and (c), as such
Commitments may be reduced, amortized or adjusted from time to time in
accordance with the Agreement.”

 

“Revolving Loan Commitment” means (a) as to any Lender, the aggregate commitment
of such Lender to make Revolving Credit Advances, incur Letter of Credit
Obligations or purchase Export-Related Loan Participations as set forth on
Annex J to the Agreement or in the

 

3

--------------------------------------------------------------------------------


 

most recent Assignment Agreement executed by such Lender and (b) as to all
Lenders, the aggregate commitment of all Lenders to make Revolving Credit
Advances, incur Letter of Credit Obligations, or purchase Export-Related Loan
Participations which aggregate commitment shall be Fifty Million Dollars
($50,000,000) on the Closing Date and Sixty Million Dollars ($60,000,000) as of
March 23, 2004, as such amount may be adjusted, if at all, from time to time in
accordance with the Agreement.

 

(e)                                  Addition of Definitions to Annex A of the
Credit Agreement.  The following definitions shall be added to Annex A:

 

“Increased Interest Rate Margins” has the meaning ascribed to it in
Section 1.5(a).

 

“Increase Interest Rate Event” means, upon delivery of the Financial Statements
as provided for in Section 1.5(a), either the failure of the EBITDA or the
failure of the Fixed Charge Coverage Ratio, in each case of Borrower and its
Subsidiaries on a consolidated basis for the 12-month period then ended, to be
greater than the amounts set forth opposite the applicable Fiscal Quarter below:

 

Fiscal Quarter ending

 

EBITDA

 

 

 

 

 

March 31, 2004

 

$

36,445,000

 

June 30, 2004

 

38,879,000

 

September 30, 2004

 

49,122,000

 

December 31, 2004

 

54,343,000

 

March 31, 2005

 

57,495,000

 

June 30, 2005

 

60,689,000

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

62,000,000

 

 

 

 

 

Fiscal Quarter ending

 

Fixed Charge Coverage Ratio

 

 

 

 

 

March 31, 2004

 

0.60

 

June 30, 2004

 

0.70

 

September 30, 2004

 

1.00

 

December 31, 2004

 

1.05

 

March 31, 2005

 

1.10

 

June 30, 2005

 

1.15

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

1.20

 

 

(f)                                    Amendment to Annex E to the Credit
Agreement.  Annex E to the Credit Agreement shall be amended by deleting the
first two lines thereof and replacing them with the following:

 

“Borrower shall deliver or cause to be delivered to Agent (with sufficient
copies for each Lender other than Black Diamond International Funding Ltd.
(“Black Diamond”)) and Black Diamond, and Agent shall forward to each Lender
other than Black Diamond, as indicated, the following:”

 

4

--------------------------------------------------------------------------------


 

Annex E to the Credit Agreement shall be further amended by inserting the words
“and Black Diamond” immediately after the words “To Agent” as they first appear
in each of clauses (a), (b), (c), (d), (e), (f), (g), (h) and (j) thereof.

 

(g)                                 Amendment to Annex F to the Credit
Agreement.  Annex F to the Credit Agreement shall be amended and restated in its
entirety by inserting the Annex F attached hereto in lieu thereof.

 

(h)                                 Amendment to Annex G to the Credit
Agreement.  Annex G to the Credit Agreement shall be amended by deleting
subsections (b), (c) and (d) in their entirety and replacing them with the
following:

 

“(b)                           Minimum Fixed Charge Coverage Ratio.  Borrower
and its Subsidiaries shall have on a consolidated basis at the end of each
Fiscal Quarter set forth below, a Fixed Charge Coverage Ratio for the 12-month
period then ended of not less than the following:

 

Fiscal Quarter ending

 

Minimum Fixed Charge Coverage Ratio

 

 

 

 

 

September 30, 2003

 

0.65

 

December 31, 2003

 

0.55

 

March 31, 2004

 

0.60

 

June 30, 2004

 

0.70

 

September 30, 2004

 

0.85

 

December 31, 2004

 

1.00

 

March 31, 2005

 

1.05

 

June 30, 2005

 

1.10

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

1.20

 

 

(c)                                  Minimum EBITDA.   Borrower and its
Subsidiaries on a consolidated basis shall have, at the end of each Fiscal
Quarter set forth below, EBITDA for the 12-month period then ended of not less
than the following:

 

Fiscal Quarter ending

 

Minimum EBITDA

 

 

 

 

 

September 30, 2003

 

$

37,125,000

 

December 31, 2003

 

35,628,000

 

March 31, 2004

 

35,445,000

 

June 30, 2004

 

35,379,000

 

September 30, 2004

 

43,072,000

 

December 31, 2004

 

48,293,000

 

March 31, 2005

 

52,445,000

 

June 30, 2005

 

58,139,000

 

September 30, 2005 and each Fiscal Quarter ending thereafter

 

62,000,000

 

 

(d)                                 Minimum Borrowing Availability.  Borrower
shall at all times have Borrowing Availability of at least $5,000,000; provided,
however, that so long as Borrower’s unaudited

 

5

--------------------------------------------------------------------------------


 

quarterly Financial Statements for the Fiscal Quarter ending June 30, 2005
evidences the absence of any Increase Interest Rate Event, Borrower shall not be
required to have a Minimum Borrowing Availability after delivery of such
Financial Statements.

 

Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial covenants, standards or terms used in the Agreement or any other Loan
Document, then Borrower, Agent and Lenders agree to enter into negotiations in
order to amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower’s and its Subsidiaries’ financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all Lenders. 
“Accounting Changes” means (i) changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or successor thereto or any agency with similar functions), (ii)
changes in accounting principles concurred in by Borrower’s certified public
accountants; (iii) purchase accounting adjustments under A.P.B. 16 or 17 and
EITF 88-16, and the application of the accounting principles set forth in FASB
109, including the establishment of reserves pursuant thereto and any subsequent
reversal (in whole or in part) of such reserves; and (iv) the reversal of any
reserves established as a result of purchase accounting adjustments.  All such
adjustments resulting from expenditures made subsequent to the Closing Date
(including capitalization of costs and expenses or payment of pre-Closing Date
liabilities) shall be treated as expenses in the period the expenditures are
made and deducted as part of the calculation of EBITDA in such period.  If
Agent, Borrower and Requisite Lenders agree upon the required amendments, then
after appropriate amendments have been executed and the underlying Accounting
Change with respect thereto has been implemented, any reference to GAAP
contained in the Agreement or in any other Loan Document shall, only to the
extent of such Accounting Change, refer to GAAP, consistently applied after
giving effect to the implementation of such Accounting Change.  If Agent,
Borrower and Requisite Lenders cannot agree upon the required amendments within
30 days following the date of implementation of any Accounting Change, then all
Financial Statements delivered and all calculations of financial covenants and
other standards and terms in accordance with the Agreement and the other Loan
Documents shall be prepared, delivered and made without regard to the underlying
Accounting Change.  For purposes of Section 8.1, a breach of a Financial
Covenant contained in this Annex G shall be deemed to have occurred as of any
date of determination by Agent or as of the last day of any specified
measurement period, regardless of when the Financial Statements reflecting such
breach are delivered to Agent.”

 

(i)                                     Amendment to Annex J.  Annex J to the
Credit Agreement shall be amended and restated in its entirety by inserting the
Annex J attached hereto in lieu thereof.

 

6

--------------------------------------------------------------------------------


 

3.                                       Ratification of Credit Agreement;
Remedies.

 

(a)                                  Except as expressly provided for, and on
the terms and conditions set forth, herein, the Credit Agreement and the other
Loan Documents shall continue to be in full force and effect in accordance with
their respective terms and shall be unmodified.  In addition, this Amendment
shall not be deemed a waiver of any term or condition of any Loan Document by
the Agent or the Lenders with respect to any right or remedy which the Agent or
the Lenders may now or in the future have under the Loan Documents, at law or in
equity or otherwise or be deemed to prejudice any rights or remedies which the
Agent or the Lenders may now have or may have in the future under or in
connection with any Loan Document or under or in connection with any Default or
Event of Default which may now exist or which may occur after the date hereof. 
The Credit Agreement and all other Loan Documents are hereby in all respects
ratified and confirmed.

 

(b)                                 This Amendment shall constitute a Loan
Document.  The breach by any Credit Party of any representation, warranty,
covenant or agreement in this Amendment shall constitute an immediate Event of
Default hereunder and under the other Loan Documents.

 

4.                                       Representations and Warranties.  The
Borrower and the Credit Parties hereby represent and warrant to the Agent and
Lenders that:

 

(a)                                  The execution, delivery and performance of
this Amendment and the performance of the Credit Agreement as amended by this
Amendment (the “Amended Credit Agreement”) by the Borrower and the other Credit
Parties:  (i) are within their respective organizational powers; (ii) have been
duly authorized by all necessary corporate and shareholder action; (iii) are not
in contravention of any provision of their respective certificates or articles
of incorporation or by-laws or other organizational documents; (iv) do not
violate any law or regulation, or any order or decree of any court or
Governmental Authority; (v) do not conflict with or result in the breach or
termination of, constitute a default under or accelerate or permit the
acceleration of any performance required by, any indenture, mortgage, deed of
trust, lease, agreement or other instrument to which the Borrower or any Credit
Party is a party or by which the Borrower or any Credit Party or any of its
property is bound; (vi) do not result in the creation or imposition of any Lien
upon any of the property of the Borrower or any Credit Party other than those in
favor of Agent pursuant to the Loan Documents; and (vii) do not require the
consent or approval of any Governmental Authority or any other Person.

 

(b)                                 This Amendment has been duly executed and
delivered by or on behalf of the Borrower and the other Credit Parties.

 

(c)                                  Each of this Amendment and the Amended
Credit Agreement constitutes a legal, valid and binding obligation of the
Borrower and the other Credit Parties enforceable against each of them in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor’s rights generally and general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(d)                                 No Default or Event of Default has occurred
and is continuing both before and after giving effect to this Amendment.

 

7

--------------------------------------------------------------------------------


 

(e)                                  No action, claim or proceeding is now
pending or, to the knowledge of the Borrower and the other Credit Parties,
threatened against the Borrower or the other Credit Parties, at law, in equity
or otherwise, before any court, board, commission, agency or instrumentality of
any federal, state, or local government or of any agency or subdivision thereof,
or before any arbitrator or panel of arbitrators, (i) which challenges the
Borrower’s or the other Credit Parties’ right, power, or competence to enter
into this Amendment or, to the extent applicable, perform any of its obligations
under this Amendment, the Amended Credit Agreement or any other Loan Document,
or the validity or enforceability of this Amendment, the Amended Credit
Agreement or any other Loan Document or any action taken under this Amendment,
the Amended Credit Agreement or any other Loan Document or (ii) which, if
determined adversely, is reasonably likely to have or result in a Material
Adverse Effect.  To the knowledge of the Borrower and each Credit Party, there
does not exist a state of facts which is reasonably likely to give rise to such
proceedings.

 

(f)                                    The representations and warranties of the
Borrower and the other Credit Parties contained in the Amended Credit Agreement
and each other Loan Document shall be true and correct on and as of the date
hereof and the Amendment Effective Date with the same effect as if such
representations and warranties had been made on and as of such date, except that
any such representation or warranty which is expressly made only as of a
specified dated need be true only as of such date.

 

5.                                       Outstanding Indebtedness.  The Borrower
and the other Credit Parties hereby acknowledge and agree that as of March 18,
2004, (i) the aggregate outstanding amount of the Revolving Credit Advances is
$38,588,896.53, (ii) the aggregate outstanding amount of Letter of Credit
Obligations is $125,000.00, and (iii) the aggregate outstanding principal amount
of the Term Loan is $48,437,500.00, and that such principal amounts are payable
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind.

 

6.                                       Fees and Expenses

 

(a)                                  Amendment Fees.

 

(i)                                     Revolving Lenders Amendment Fee.  To
induce Agent and the Revolving Lenders to enter into this Amendment, Borrower
hereby agrees to pay Agent, for the ratable benefit of the Revolving Lenders, an
amendment fee in the amount of $100,000.00 in immediately available funds,
payable on the Effective Date (the “Revolving Lenders Amendment Fee”).

 

(ii)                                  Term Lenders Amendment Fee.  To induce
Agent and the Term Lenders to enter into this Amendment, Borrower hereby agrees
to pay Agent, for the ratable benefit of the Term Lenders, an amendment fee in
the amount of $200,000.00 in immediately available funds, payable on the
Effective Date (the “Term Lenders Amendment Fee”).

 

(iii)                               Revolving Lenders Closing Fee.  To further
induce Agent and the Revolving Lenders to enter into this Amendment, Borrower
hereby agrees to pay Agent, for the ratable benefit of the Revolving Lenders, a
closing fee (the “Revolving Lenders Closing Fee”, together with the Revolving
Lenders Amendment Fee and the Term Lenders Amendment Fee,

 

8

--------------------------------------------------------------------------------


 

collectively the “Amendment Fees”) in the amount of $100,000.00 in immediately
available funds, payable on the Effective Date.

 

(b)                                 Expenses.  The Borrower hereby reconfirms
its obligations pursuant to Section 11.3(b) of the Credit Agreement to reimburse
Agent for all out-of-pocket fees, costs and expenses, including the reasonable
fees, costs and expenses of counsel, consultants, auditors or other advisors,
incurred in connection incurred with the negotiation, preparation, execution and
delivery of this Amendment and all other documents and instruments delivered in
connection herewith.

 

7.                                       GOVERNING LAW.  THIS AMENDMENT, IN ALL
RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT
STATE AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.

 

8.                                       Effectiveness.  This Amendment shall
become effective as of March 23, 2004 (the “Amendment Effective Date”) only upon
satisfaction in full in the judgment of the Agent of each of the following
conditions on or before March 23, 2004:

 

(a)                                  Amendment.  Agent shall have received
facsimile copies of this Amendment duly executed and delivered by the Agent, the
Requisite Lenders, the Borrower and each Credit Party.

 

(b)                                 Representations and Warranties.  All
representations and warranties of or on behalf of the Borrower and each Credit
Party in this Amendment and all the other Loan Documents shall be true and
correct in all respects with the same effect as though such representations and
warranties had been made on and as of the date hereof and on and as of the date
that the other conditions precedent in this Section 8 have been satisfied,
except to the extent that any such representation or warranty expressly relates
to an earlier date.

 

(c)                                  Payment of Expenses.  Borrower shall have
paid to Agent all costs, fees and expenses owing in connection with this
Amendment, including, without limitation, the Amendment Fees and the other Loan
Documents and due to Agent (including, without limitation, reasonable legal fees
and expenses).

 

9.                                       Counterparts.  This Amendment may be
executed in any number of counterparts, each of which shall be an original with
the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

[SIGNATURE PAGES FOLLOW]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment as of
date and year first written above.

 

 

BORROWER

 

 

 

 

 

APPLIED EXTRUSION TECHNOLOGIES, INC.

 

 

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

Name:

Brian P. Crescenzo

 

Title:

Vice President and Treasurer

 

 

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

as Agent and Lender

 

 

 

By:

/s/ James H. Kaufman

 

 

Duly Authorized Signatory

 

 

 

 

 

By:

/s/ Christopher Cox

 

 

Duly Authorized Signatory

 

 

 

 

 

LENDERS

 

 

 

BLACK DIAMOND INTERNATIONAL FUNDING, LTD.

 

 

 

By:

/s/ Alan Corkish

 

 

Name:

Alan Corkish

 

Title:

Director

 

 

 

TRS 1, LLC

 

 

 

By:

/s/ Deborah O’Keeffe

 

 

Name:

Deborah O’Keeffe

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrower.

 

APPLIED EXTRUSION TECHNOLOGIES (CANADA) INC.

 

 

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

Name:

Brian P. Crescenzo

 

Title:

Vice President and Treasurer

 

 

 

 

 

APPLIED EXTRUSION TECHNOLOGIES LIMITED

 

 

 

By:

/s/ Brian P. Crescenzo

 

 

Name:

Brian P. Crescenzo

 

Title:

Vice President and Treasurer

 

--------------------------------------------------------------------------------


 

ANNEX F (SECTION 4.1(B))
TO
CREDIT AGREEMENT

 

COLLATERAL REPORTS

 

Borrower shall deliver or cause to be delivered the following:

 

(a)                                  To Agent and Black Diamond, upon their
request, and in any event no less frequently than 10 Business Days after the end
of each Fiscal Month and with respect to clause (i) within five (5) Business
Days from the Friday ending the second full week of the each Fiscal Month
(together with a copy of all or any part of the following reports requested by
any Lender in writing after the Closing Date), each of the following reports,
each of which shall be prepared by Borrower as of the last day of the
immediately preceding Fiscal Month or the date 2 days prior to the date of any
such request:

 

(i)                                     a Borrowing Base Certificate with
respect to Borrower and AET Canada, in each case accompanied by such supporting
detail and documentation as shall be requested by Agent in its reasonable
discretion;

 

(ii)                                  with respect to Borrower and AET Canada, a
summary of Inventory by location and type with a supporting perpetual Inventory
report, in each case accompanied by such supporting detail and documentation as
shall be requested by Agent in its reasonable discretion; and

 

(iii)                               with respect to Borrower and AET Canada, a
monthly trial balance showing Accounts outstanding aged by due date as follows: 
1 to 30 days past due, 31 to 60 days past due, 61 to 90 days and 91 days or more
past due, accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion.

 

(b)                                 To Agent and Black Diamond, at the time of
delivery of each of the monthly Financial Statements delivered pursuant to Annex
E:

 

(i)                                     a reconciliation of the Accounts trial
balance of Borrower to Borrower’s most recent Borrowing Base Certificate,
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such supporting detail and documentation as shall be
requested by Agent in its reasonable discretion;

 

(ii)                                  a reconciliation of the perpetual
inventory by location of Borrower to Borrower’s most recent Borrowing Base
Certificate, general ledger and monthly Financial Statements delivered pursuant
to Annex E, in each case accompanied by such supporting detail and documentation
as shall be requested by Agent in its reasonable discretion; and

 

(iii)                               a reconciliation of the outstanding Loans as
set forth in the monthly Loan Account statement provided by Agent to Borrower’s
general ledger and monthly Financial Statements delivered pursuant to Annex E,
in each case accompanied by such

 

--------------------------------------------------------------------------------


 

supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(d)                                 To Agent and Black Diamond, at the time of
delivery of each of the quarterly Financial Statements delivered pursuant to
Annex E, an aging of accounts payable, in each case accompanied by such
supporting detail and documentation as shall be requested by Agent in its
reasonable discretion;

 

(e)                                  To Agent and Black Diamond, at the time of
delivery of each of the annual Financial Statements delivered pursuant to Annex
E, (i) a listing of government contracts of Borrower subject to the Federal
Assignment of Claims Act of 1940; and (ii) a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior Fiscal Quarter;

 

(f)                                    Borrower, at its own expense, shall
deliver to Agent the results of each physical verification, if any, that
Borrower or any of its Subsidiaries may in their discretion have made, or caused
any other Person to have made on their behalf, of all or any portion of their
Inventory (and, if a Default or an Event of Default has occurred and is
continuing, Borrower shall, upon the request of Agent, conduct, and deliver the
results of, such physical verifications as Agent may require);

 

(g)                                 Borrower, at its own expense, shall deliver
to Agent such appraisals of its assets as Agent may request such appraisals to
be conducted by an appraiser, and in form and substance reasonably satisfactory
to Agent; provided that Borrower shall not be liable for the cost of more than
one appraisal per year unless there exists a Default or an Event of Default; and

 

(h)                                 Such other reports, statements and
reconciliations with respect to the Borrowing Base, Collateral or Obligations of
any or all Credit Parties as Agent shall from time to time request in its
reasonable discretion.

 

--------------------------------------------------------------------------------


 

ANNEX J (FROM ANNEX A - COMMITMENTS DEFINITION)
TO
CREDIT AGREEMENT

 

As of Closing Date

 

Lender(s)

 

 

 

Revolving Loan Commitment

 

 

(including a Swing Line Commitment

 

 

of $5,000,000 and a Export-Related

 

 

Loan Commitment of $5,000,000)

 

 

$50,000,000.00

 

General Electric Capital Corporation

 

 

 

Term Loan Commitment:

 

 

$50,000,000.00

 

General Electric Capital Corporation

 

 

 

As of March 23, 2004

 

Lender(s)

 

 

 

Revolving Loan Commitment

 

 

(including a Swing Line Commitment

 

 

of $5,000,000 and a Export-Related

 

 

Loan Commitment of $5,000,000)

 

 

$60,000,000.00

 

General Electric Capital Corporation

 

 

 

Term Loan Commitment

 

 

(without giving effect to any payments):

 

 

$25,000,000.00

 

General Electric Capital Corporation

 

 

 

$10,000,000.00

 

Black Diamond International Funding, Ltd.

 

 

 

$7,500,000.00

 

Merrill Lynch Capital, a division of Merrill

 

 

Lynch Business Financial Services Inc.

 

 

 

$7,500,000.00

 

TRS 1, LLC

 

--------------------------------------------------------------------------------